Case 1:19-cv-02396-ELH Document 4-1 Filed 08/26/19 Page 1 of 2




          EXHIBIT A
   Case 1:19-cv-02396-ELH Document 4-1 Filed 08/26/19 Page 2 of 2




Ｋｅ
 ｉｋｏｌｍａｚａｔｏ

Ｍａ
 ｉｌｉｎｇＡｄｄｒ              ｉ
                      Ｍｕｇ ａＬａｗ ｏｆｎｃｅ
         ｅｓｓ
           ：             ｔ         ，２‐１４−ｉ３＃６０１，∼４
                                                 ｉ１・
                                                   ａｔｏ‐ｋｕ
                                                        ，
                                   ‐
                             ， 〈ｙｏ，ＪａＰａｎｌ０７‐００５２
                      Ａｋａｓａｋａ 下ｏｌ

ｍｅｌ
  ｅＰｈｏｎｅ Ｎｕ・ｎｂｅｒ
               ：      十８１う‐５５６２‐０５７１
Ｅ−ｍａｉ
    ｌ：               ｉｍａｚａ
                         ｔｏｋ＠ｔ
                             ｌ曲，ａ
                                ｔｔ，ｎｅ
                                    ，Ｊｐ



Ｌｉｃｅｎｓｅａｎｄ Ｐｒｏｆｅｓｓｉｏｌ
                    ｌａＩＡｆｆ
                         ｉｌ  ｉｏｎ：
                           ｉａｌ

Ａｄｏ・ｎｅｙ‐ａ
        ｔ‐ｌａｗ （Ａ（
                ｌｍｉ廿ｅｄｔｏｐｒａｃｔ
                            ｉｃｅｉｎｊａｐａｎｉｎｌ９８８
                                           ；Ｓｔａ
                                              ｔｅｏｆＮｅｗ ￥ｏｒｋｉｎｌ９９６
                                                               ）；
Ｃｏｌ
  ｌａｂｏｒａ
       ｔｉｖｅＰｒａｃｔ
               ｉｃｅ Ｌａｗｙｅｒ
                        ；
ＭｉＫＩ
   く（Ｇｃｒｍａｎｙ
           ）Ｃｃ
             ｒｔｉ賃ｅｄＣｒ
                    ｏｓ     ｒＦａｍｉ
                      ｓＢｏｒｄｅ   ｌｙ Ｄｉ ｔ
                                   ｓｐｕｅ Ｍｅｄ
                                          ｉａｔ
                                            ｏｒ


Ｐｕｂｌ
   ｉｃ Ｓｅ・ｖｉｃｅ：

Ｃｏｎｃ
   ｉｌｉａｔｏｒ 恥 ｋｙｏ ｓｕｍ ｍａＩｙ Ｃｏｕｒ                                  １１ｄ
         ，                   ｔ     ｒａＩＥｖａｌｕａｔｏｒ
                              ； Ｎｅｕｔ            Ｔ ｋ Ｄｉ ｉ     ｔ（２２
                                              ， ｏ ｙｏ ｓｎ ｃｔｃｏｕｒ
Ｄｉｖｉｓ
    ｉｏｎ）
       ； Ｍｅｄｉａｔｏｒ Ｔ ｋ Ｍ ｒｏｐｏｌ
                            ｉｔａｎ Ｇｏｖｅｒｎｍｅｎｔ（Ｃｏｎｓｔ   ｉｏｎ Ｄｉ
                ， ｏ ｙｏ ｅｔ                       ｉｌｃｔ
                                                  ｌ      ｓｐｕｔｅ ｏｖｅｒ

Ｍｉｄ
  −ｒｉ
    ｓｅａｎｄ日ｉ
          −ｒｉ
            ｓｅＢｕ
               ｉ１ｄ
                 ｉｎｇｓ
                    ）； Ｍｅｄｉ
                          ａｔｏｒＪｎ
                               ｔｅ  ｔ
                                 ｒｎａｉ  ＩＦａｍｉ
                                     ｏｎａ   ｌｙ Ｄｉ ｔ
                                               ｓｐｕｅｓＡＤＲ Ｃｅｎｔｃｒ
ｏｆ 恥 ｋｙｏ ＢａｒＡｓｓｏｃｉａ
                  ｔｉｏｎ；Ｈ ｍｎａｎ ＲｉｇｈｔｓＰｒｏｔｅｃｔ
                                          ｉｏｎ Ｃｏｎｍｉｓｓ
                                                    ｉｏｎ Ｍｅｍｂｅｒ（Ｍｉ匝ｓｈｙｏｆ

ｌｕｓｄｅｅ
     ）；ＣｈａｉｒｏｆＨａｇｕｃ Ａｂｄｕｃｔ
                         ｉｏｎ Ｃｏｎｖｅｎｔ
                                   ｉｏｎ Ｃｏｌｍ・
                                           ｉｄｅｅｏｆＴｏ辱 ｏ ＢａｒＡｓｓｏｃｉａｔ
                                                                 ｉｏｎ；

 ｅｍｂｅｒｏｆＶＶｏｒｋｉｎｇ Ｃｏｉｎ
Ｎ［                  ｕｍｉ仕ｅｅｏｎ Ｈａｇｕｅ Ａｂｄｕｃ
                                       ｔｉｏｎ Ｃｏｎｖｅｎｔ
                                                  ｉｏｎｏｆＪａｐａｎ Ｆｅｄｅｆａ
                                                                  ｔｉｏｎ

ｏｆＢａｒＡｓｓｏｃ
         ｉａ樋ｏｎｓ
              ，


     ｉｏｎ：
Ｅｄｕｃａｔ

Ｇｅｏｒ
   ｇｅ ｗａｓｈｉ
          ｎｇｏｎ Ｕ．
            ｔ   ｌｉｖｅｒ
                    ｓｉｔｙ（ＬＬ Ｍ）
                             ，１９９４
  ｔｏ Ｕｎ
Ｋｙｏ   ｉｖｅｒ
         ｓｉｙ（Ｂ．Ａ．
           ｔ    ），１９７９


Ｐｒａｃｔ
    ｉｃｅ Ａｒｅａ：

      ｔｅ Ｌａｗ；ｌｎｓｕｒａｎｃｅ ＬａＷ；Ｌｉ
ＣｏｒＰｏｒａ                     ｔｉｇａ
                               ｔｉｏｎ；ｌｎｔｅｒｎａ
                                          ｔｉｏｎａＩＴｒａｎｓａｃｔ  ；ｌｎｔｅｒｎａ檀ｏｎａｌａｎｄ
                                                       ｉｏｎｓ

Ｄｏｍｅｓ
    ｔｉｃＦａｍｉ
          ｌ                           ｉｏｎ ｏｕｔｇｏｉｎｇ Ｃａｓｅ ｌｎｃｏｎ・
           ｙ Ｌａｗ ｉｎｃｌｕｄｉｎｇ Ｈａｇｕｅ Ａｂｄｕｃｔ                      ｉｎｇ Ｃａｓｅｓ
                                                                     ．
                                                       ，


Ｅｘｐｅｒｌｅｎｃｅ：

ＳＰｅａｋｅｒ Ｃｒｏｓｓ‐ｂｏｒｄｅｒ Ｎ１ｅｄｉａ
      ，                   ｔ           ｔＬＡＶＶＡＳＬＡＳｙｄｎｅｙ Ｃｏｎ篤ｒ
                           ｉｏｎ Ｓｅｓｓｉｏｎａ                   ｃｎｃｅ
                                                             ；
   ＬぽｅｒｏｆＨａｇｕｅ Ｃｏｎｖｅｎｔ
Ｌｃｃｔ                                   ｒａＩＡｕ仕ｌ
                     ｉｏｎ Ｓｅｍｉｎａｒｓｂｙ Ｃｅｎｔ     ｏｒｉ
                                               ｔｙ ｏｆＪａｐａｎ
